Citation Nr: 1414349	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder.    

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for porphyria cutanea tarda.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In October 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

These matters were remanded by the Board in October 2011.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an acquired psychiatric disorder, on October 2011 VA examination, the examining psychologist diagnosed dysthymic disorder and social anxiety disorder, and opined that the onset of social anxiety disorder appeared to have been in childhood, with the Veteran describing social anxiety persisting into adulthood.  

The examiner did not provide any opinion as to whether any psychiatric disorder that preexisted service was aggravated by service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this regard, VA treatment records, including those in May 1995, May 2006, and November 2006, reflect that the Veteran reported being nervous and anxious all his life since childhood, and note an apparent "life-long dysthymic disorder."  

Furthermore, in a December 2008 statement, the Veteran specifically argued that his records indicated that he had a life-long dysthymic disorder, and that it was his argument that such disorder, while life-long, was as likely as not aggravated or enhanced by his military service.  Thus, an opinion as to whether social anxiety disorder or any other current psychiatric disorder both preexisted and was aggravated by service is required. 

Regarding the Veteran's claims for hepatitis C and porphyria cutanea tarda, these matters are inextricably intertwined with the claim for a psychiatric disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On November 2011 VA examination, the examiner opined both that the Veteran's hepatitis C was most likely was contracted through intravenous heroin drug abuse during service, and that porphyria cutanea tarda was likely secondary to hepatitis C.  Therefore, on remand, the medical opinion should also address whether any in-service social anxiety disorder or other psychiatric disorder resulted in the Veteran's in-service heroin drug abuse.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the October 2011 mental health examination, and ask that an addendum opinion be provided regarding the etiology of any psychiatric disability.  Following a review of the claims file, to include service and post-service medical records, including the October 2011 examination report, the examiner is requested to answer the following questions:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any current psychiatric disorder, to include social anxiety disorder and dysthymic disorder, manifested or existed during the Veteran's period of service? 

(b)  If so, does clear and unmistakable (obvious or manifest) evidence demonstrate that such disability existed prior to the Veteran's service?

(c)  If so, does clear and unmistakable (obvious or manifest) evidence demonstrate that such disability was not aggravated by service?

(d)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's in-service drug abuse was secondary to, or as a symptom of, any such psychiatric disability?

A complete rationale for all opinions must be provided.

If the October 2011 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


